DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, filed 04/22/2022, with respect to the outstanding specification objections have been fully considered and are persuasive.  The specification objections have been withdrawn. 

Applicant’s amendments and arguments, filed 04/22/2022, with respect to the outstanding 35 USC §112(b) and §112(d) rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments, filed 04/22/2022, with respect to the outstanding 35 USC §102 rejection over Oyamada have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments, filed 04/22/2022, with respect to the outstanding 35 USC §103 rejections of Oyamada, and over Fadhel in view of Oyamada have been fully considered but they are not persuasive. Applicant argues 1) that the claims are not prima facie obvious, and 2) unexpected results.
Re: 1), Oyamada explicitly teaches that R1 and R2 may be alkyl groups, and among alkyl groups, methyl, ethyl, propyl, and butyl. The broader disclosure is relevant insofar as it pertains to what alkyl groups are appropriate, the narrower disclosure, including specific compounds such as compound 67, is relevant insofar that it suggests R1 and R2 being alkyl is a suitable motif to employ in actual compounds.
Oyamada makes no such requirements that the alkyl group only be C1 alkyl / methyl when there are two aryl groups, as in compound 65, and applicant’s insistence otherwise is an extremely narrow reading of the prior art. The examiner first notes that patents are prior art for all they contain, and that disclosed examples do not constitute a teaching away from a broader disclosure. See MPEP §2123.
In this case, the disclosure of Oyamada suggests that both diaryl and dialkyl substitution is suitable for electron-transporting compounds, by virtue of inclusion of specific compounds, as well as generic disclosure, and that methyl is a suitable alkyl group, again, by virtue of inclusion of specific compounds, as well as general disclosure. In sum, they suggest to one of ordinary skill in the art that dialkyl substitution, including dimethyl substitution, would be suitable for electron-transporting compounds.
Re: 2), the alleged unexpected results include i) that the compounds having C1-C4 alkyl, i.e. a lower molecular weight [have] “advantageous” evaporation temperatures and solubilities when compared to phenyl or C6 alkyl, and ii) having C1-C4 alkyl, i.e. a lower molecular weight outperform the comparative compounds in the CFR 1.132 declaration filed 06/10/2021.
Re: i), it is well-established in the field of chemistry that intermolecular forces hold molecules together, and the strength of these intermolecular forces correlates with boiling point / evaporation temperature / deposition temperature. There are a variety of intermolecular forces, including hydrogen bonding, dipole-dipole interactions, and van der Waals forces. Longer alkyl chains have increased van der Waals forces compared to smaller alkyl chains, leading to a higher boiling point. As an example, methane is a gas at room temperature, while octane is a liquid, and boiling points of alkanes increase with increasing alkyl chain length; this is obviously complicated by branching.
While concerning compounds in different layers but for use in OLEDs, Kato, US-20120146014-A1, details how substituents affect evaporation / deposition temperatures:
[0039] A methyl group or a phenyl group is preferred as each of R1 and R2. In particular, in the case where R1 and R2 each represent an alkyl group having 1 to 10 carbon atoms, the molecular weight becomes small as compared with that in the case where R1 and R2 each represent an aryl group. Accordingly, a deposition temperature is easily adjusted to fall within a proper range, and hence the thermal decomposition of the material can be prevented. Accordingly, R1 and R2 each more preferably represent a methyl group.

Re: ii), the declaration does not compare alkyl chains of various lengths, and hence, the compounds do not necessarily outperform the compounds of Oyamada as it relates to the pyrenylene compound. Hence, the declaration is insufficient vis a vis the comparison of C6 alkyl / hexyl to C1 alkyl / methyl.
Also, re: ii), the declaration’s comparison of the methyl-substituted phosphine oxide to the phenyl-substituted phosphine oxide compounds, first, consider the allegations of unexpected results for the compound claims, claim 11 and corresponding dependent claims.
Applicant has alleged unexpected results, suggesting when the prior art compounds are applied to a device, luminous efficiency and device lifespan are reduced. This line of argument is not applicable to the compound claims, because the arguments are not commensurate in scope with the claims.
In this case, the claims are compound claims, and applicant has provided no evidence that the compounds per se exhibit any superior property in any meaningful way. See MPEP §716.02(a) re: superiority of a shared property with a prior art compound.
Next, consider the allegations of unexpected results for the device claims, claim 1 and corresponding dependent claims:
Applicant has alleged unexpected results, suggesting when the prior art compounds are applied to a device, luminous efficiency and device lifespan are reduced. This line of argument is not applicable to the generic device claims, because the arguments are not commensurate in scope with the claims.
While the claimed compounds perform better than the prior art compounds in the specific test devices, the claimed compounds and prior art compounds are present a specific layer of a specific thickness, in a device with a variety of additional layers each having specific compounds and thicknesses of said layers, each of these specific compounds has its own HOMO & LUMO energy levels, and hole and electron mobilities, as well as singlet and triplet energies, all of which ultimately contribute to the resulting device metrics. It’s consideration of all these factors in combination that yields an efficient OLED with low driving voltage and high lifetime (although high lifetime is also impacted by structural stability of compounds, but that’s a whole other can of worms that I don’t feel like opening…), not simply the presence of the claimed compounds in a specific layer compared to the prior art compounds.
But you don’t have to just take my word for it!  Yadav, et al. "Role of molecular orbital energy levels in OLED performance." Scientific Reports 10.1 (2020): 1-15, teaches that orbital energy levels strongly impact device performance, and small changes in orbital energy levels can have large impacts on device performance (see Conclusion)! And these large impacts on device performance ultimately depend on the device structure as a whole. For a given device, the HOMO of the hole-transporting layer can have a large impact on recombination rate, which influences efficiency (see Fig. 5c-d, Fig. 9c-d, TAPC with different simulated HOMO levels), and, more importantly, the remaining layers of the device impact recombination strongly (compare Fig. 5c-d to Fig. 9c-d; the optimal compound, TAPC with different simulated HOMO levels, depends strongly on the precise environment in which said compound is placed, including other compounds in other layers, and one compound might not be optimal in another device! e.g. compound with HOMO of 5.3 eV, shown in red, is optimal in Device shown in Fig. 9c compared to other compounds, but compound with HOMO of 5.5 eV, shown in black, is optimal in Device shown in Fig. 6c, compared to other compounds).
Of course, when comparing electron-transporting compounds, the LUMO energy levels would typically be of more interest, unless the HOMO energy levels are shallow enough that the compounds do not possess sufficient hole-blocking ability.
N.B., the examiner is not intending to cite this as a piece of prior art, the examiner is citing Yardav because it explains in detail what makes OLEDs work, and why some OLEDs perform better than others, and, more importantly, it demonstrates why the idea of one subset of compounds being “superior” to another subset is (most often) erroneous and fallacious.
It is therefore entirely plausible that the specific energy levels of the prior art / phenyl-substituted phosphine oxide compounds may be disadvantageous in the claimed device compared to the claimed / methyl-substituted phosphine oxide compounds, but may in fact be advantageous in another device! 
To analogize, applicant’s OLED examples may, in fact, be similar to a round hole (where the electron-transporting material fits), where the prior art compounds are square pegs that do not fit in such a hole, and the claimed compounds are round pegs that do fit in such a hole. But there exist other OLEDs which have may have square holes, for which the prior art compounds may fit, but the claimed compounds do not.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada, et al., JP-2006073581-A.

Claim 1. Oyamada teaches an organic semiconductive layer which is an electron transport layer the organic semiconductive layer comprising at least one compound (see Advantageous Effects and Best Mode; electron transport layer comprises compound of formula (1), including compound 67, below).
Oyamada does not teach the compound is of claimed formula (1), R1 and R2 are each C6 alkyl, while the claims require they are C1-C4 alkyl, instead, teaching R1 and R2 are C6 alkyl. However, Oyamada notes that the alkyl group in general may be a C1-C20 alkyl group, and more specifically, may be methyl, ethyl, propyl, or butyl, i.e. C1-C4 alkyl, and additionally teaches compounds exemplifying C1 alkyl (see compound 65).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the C6 alkyl groups with any of C1-C4 alkyl, as this would have been the simple substitution of one alkyl group for another, with reasonable expectation of success (in this case, one alkyl group for another, with reasonable expectation of success from Oyamada’s suggestion of equivalency). See MPEP §2143.
Additionally, at the effective filing date of the claimed invention, it would have been obvious to replace the C6 alkyl groups with any of C1-C4 alkyl, as there would have been an expectation that the compounds would have similar properties, as homologs, or compounds that differ by the successive addition of the same group, in this case, methylene / −CH2− groups are generally of sufficient structural similarity that one would expect the compounds to have similar properties. See MPEP §2144.09.
Such a modification suggests at least the following compounds:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Wherein R1 and R2 are each C1-C4 alkyl,
Ar1 is N/A (as n=0),
Ar2 is pyrlenylene (C16 arylene comprising 16 delocalized electrons),
R3 is H,
n is 0;
And m is 1. 

Claim 2. Oyamada teaches the organic semiconductive layer according to claim 1. While claim 2 further limits Ar1, it does not specify that n is nonzero, and hence, the compound still meets all the limitations of claim 2.

Claims 3-4. Oyamada teaches the organic semiconductive layer according to claim 1, wherein Ar2 is pyrenylene.

Claim 5. Oyamada teaches the organic semiconductive layer according to claim 1, wherein R3 is H.

Claim 8. Oyamada teaches the organic semiconductive layer according to claim 1, further comprising a zero-valent metal dopant (see Technical solution and p. 4 of Machine Translation). 

Claim 9. Oyamada teaches the organic semiconductive layer according to claim 1 consisting of the at least one compound of formula (1) (see Technical solution and p. 4 of Machine Translation: organic layer may include 3) a phosphine oxide compound and an alkali metal or alkaline earth metal laminated, and hence, the layer comprising the phosphine oxide compound is an organic semiconductive layer consisting of the compound). 

Claim 10. Oyamada teaches an organic electroluminescent device comprising the organic semiconductive layer according to claim 1 (per rejection of claim 1, above). 

Claim 11. Oyamada teaches or suggests a compound of formula (1) (for the same reason as set forth in the rejection of claim 1, above).

Claim 12. Oyamada teaches the compound of claim 11, wherein R1 and R2 are the same.

Claim 13. Oyamada teaches the compound of claim 11. While claim 13 limits Ar1, it does not specify that n is nonzero, and hence, the compound still meets all the limitations of claim 2.

Claims 14-15. Oyamada teaches the compound of claim 11, wherein Ar2 is pyrenylene.

Claim 16. Oyamada teaches the compound of claim 11, wherein R3 is H.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada, et al., JP-2006073581-A, as applied to claim 1, above, and further in view of Fadhel, et al., US-20140332790-A1.

Claim 7. Modified Oyamada teaches or suggests the organic semiconductive layer according to claim 1, but not further comprising an alkali organic complex and/or an alkali halide. However, Oyamada teaches the organic semiconductive layer according to claim 1 further comprising a zero-valent metal dopant (see Technical solution and p. 4 of Machine Translation).
However, Fadhel suggests that dopants may include and that, in general, n-dopants include alkali metals or alkaline earth metals (see ¶105), or, alternatively, metal salts or metal complexes (see ¶¶107-114), thus suggesting them as equivalents for doping phosphine oxide compounds.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the organic semiconductive layer further comprise an alkali organic complex and/or an alkali halide instead of the corresponding metal, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.

Claims 1-6, 8-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oyamada, et al., JP-2006073581-A (parallel rejection).

Claim 1. Oyamada teaches an organic semiconductive layer which is an electron transport layer the organic semiconductive layer comprising at least one compound (see Advantageous Effects and Best Mode; electron transport layer comprises compound of formula (1), including compounds, such as compounds 13-14, the latter shown below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Oyamada does not teach the compound is of claimed formula (1), as it as an aryl phosphine oxide group instead of the claimed alkyl phosphine oxide group, i.e. prior art R1 and R2 are aryl instead of alkyl.
However, Oyamada teaches compounds which have prior art R1 and R2 as alkyl phosphide groups instead of aryl (see compound 67), and, moreover, notes that the alkyl group in general may be a C1-C20 alkyl group, and more specifically, may be methyl, ethyl, propyl, or butyl, i.e. C1-C4 alkyl (see definitions for Formula 1, § Best Mode), and additionally teaches compounds exemplifying C1 alkyl (see compound 65).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Fadhel’s diphenyl phosphine oxide group with a dimethyl phosphine oxide group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one phosphine oxide group for another, with reasonable expectation of success provided by Oyamada’s suggestion of functional equivalency, and explicit teaching of alkyl phosphine oxide groups for electron transport materials). See MPEP §2143 B.
This modification suggests at least the following compound, which is represented by claimed formula (1):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Wherein R1 and R2 are each C1 alkyl,
Ar1 is phenylene (C6 arylene),
Ar2 is 10-phenyl-anthracenyl-9-ene (C20 arylene, the examiner believes this is consistent with groups like biphenyl, which are two aryl groups, being construed as an aryl group)
and R3 is H,
n is 1;
And m is 1. 
Additionally or alternatively, if Ar2 is instead regarded as anthracenyl-9,10-ene (C14 arylene) and R3 is phenyl (C6 aryl), Oyamada teaches prior art Ar / claimed Ar2 may be a substituted polycyclic aryl group in general, where the substituent may be aryl, and notes that aryl groups in general may be a phenyl group, a biphenyl group or a naphthyl group (see p. 3 of machine translation).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the phenyl group with a naphthyl group or a biphenyl group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one aryl group for another, with reasonable expectation of success suggested by Oyamada’s suggestion of these being alternative aryl group substituents). See MPEP §2143 B.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Wherein R1 and R2 are each C1 alkyl,
Ar1 is phenylene (C6 arylene),
Ar2 is anthracenyl-9,10-ene (C14 arylene)
and R3 is biphenyl or naphthyl (C12 aryl or C10 aryl, respectively),
n is 1;

Claim 2. Modified Oyamada teaches or suggests the organic semiconductive layer according to claim 1, wherein Ar1 is phenylene.

Claims 3-4. Modified Oyamada teaches or suggests the organic semiconductive layer according to claim 1, wherein Ar2 is anthracenylene.

Claim 5. Modified Oyamada teaches or suggests the organic semiconductive layer according to claim 1, wherein R3 is biphenyl or naphthyl.

Claim 6. Modified Oyamada teaches or suggests the organic semiconductive layer according to claim 1, wherein the compound is one of compounds b, e, and e (per modification in claim 1, above).

Claim 8. Modified Oyamada teaches or suggests the organic semiconductive layer according to claim 1, further comprising a zero-valent metal dopant (see Technical solution and p. 4 of Machine Translation). 

Claim 9. Modified Oyamada teaches or suggests the organic semiconductive layer according to claim 1 consisting of the at least one compound of formula (1) (see Technical solution and p. 4 of Machine Translation: organic layer may include 3) a phosphine oxide compound and an alkali metal or alkaline earth metal laminated, and hence, the layer comprising the phosphine oxide compound is an organic semiconductive layer consisting of the compound). 

Claim 10. Oyamada teaches or suggests an organic electroluminescent device comprising the organic semiconductive layer according to claim 1 (per rejection of claim 1, above). 

Claim 11. Oyamada teaches or suggests a compound of formula (1) (for the same reason as set forth in the rejection of claim 1, above).

Claim 12. Modified Oyamada teaches or suggests the compound according to claim 11, wherein R1 and R2 are selected the same.

Claim 13. Modified Oyamada teaches or suggests the compound according to claim 11, wherein Ar1 is phenylene.

Claim 16. Modified Oyamada teaches or suggests the compound according to claim 11, wherein R3 is phenyl.

Claim 17. Modified Oyamada teaches or suggests the compound according to claim 11, wherein the compound is one of compounds b, e, and e (per modification in claim 11, above, which is the same as the reasons set forth in the rejection of claim 1, above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oyamada, et al., JP-2006073581-A (either first grounds of rejection, or second grounds of rejection), as applied to claim 1, above, and further in view of Fadhel, et al., US-20140332790-A1.

Claim 7. Modified Oyamada teaches or suggests the organic semiconductive layer according to claim 1, but not further comprising an alkali organic complex and/or an alkali halide. However, Oyamada teaches the organic semiconductive layer according to claim 1 further comprising a zero-valent metal dopant (see Technical solution and p. 4 of Machine Translation).
However, Fadhel suggests that dopants may include and that, in general, n-dopants include alkali metals or alkaline earth metals (see ¶105), or, alternatively, metal salts or metal complexes (see ¶¶107-114), thus suggesting them as equivalents for doping phosphine oxide compounds.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the organic semiconductive layer further comprise an alkali organic complex and/or an alkali halide instead of the corresponding metal, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fadhel, et al., US-20140332790-A1, in view of Oyamada, et al., JP-2006073581-A.

Claim 1. Fadhel teaches an organic semiconductive layer which is an electron transport layer the organic semiconductive layer comprising at least one compound (see ¶21; OLED comprises one layer comprising a compound according to prior art formula, which includes specific compounds in Table 1 @ ¶100 or Table 2 @ ¶102).
Fadhel does not teach the compound is of claimed formula (1), as it does not have the claimed phosphine oxide group, but notes that the compound may be any one of compounds 23-24, and 34, as well as 58-59, which have an aryl phosphine oxide group instead of the claimed alkyl phosphine oxide group (see Table 1 @ ¶100 and Table 2 @ ¶102; compound 34 is shown below as an example).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Oyamada teaches electron transport compounds for OLEDs, and further teaches a variety of compounds having a phosphine oxide group, including an aryl phosphine oxide group (see, e.g., compounds 13-14) and compounds having an alkyl phosphine oxide group (see, e.g., compounds 65, 67). Oyamada notes that in the general formula, R1 and R2 may be C1-C20 alkyl groups in general, and, more specifically methyl, in addition to aryl groups in general, and, more specifically, phenyl (see definitions for Formula 1, § Best Mode). Hence, Oyamada suggests these are equivalent phosphine oxide groups in the context of electron transport compounds for OLEDs. Oyamada further teaches phosphine oxide compounds having acridine groups (see, e.g., compounds 44, 47), thus there is structural similarity between the compounds taught by Fadhel and Oyamada. Additionally Fadhel’s compound broadly falls within the scope of Oyamada’s general formula, where Oyamada’s Ar=dibenz[c,h]acridine (which falls within the scope of further fused quinolinyl) further substituted with a phenyl group, which is bonded to the phosphine oxide, and Oyamada’s R1=R2=phenyl (see Oyamada’s formula 1).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Fadhel’s diphenyl phosphine oxide group with a dimethyl phosphine oxide group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one phosphine oxide group for another, with reasonable expectation of success provided by Oyamada’s suggestion of functional equivalency). See MPEP §2143 B.
This suggests at least the following compound, which is represented by claimed formula (1):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


wherein R1 and R2 are each independently selected from methyl (C1 alkyl);
Ar1 is phenylene (C6 arylene);
Ar2 is dibenzo[c,h]acridin-7-yl (C21 heteroarylene, with any other carbon atom being the bonding position to H);
R3 is H;
n is 1;
and m is 1 in case of n=1. 

Claim 2. Modified Fadhel teaches or suggests the organic semiconductive layer according to claim 1, wherein Ar1 is phenylene. 

Claim 3. Modified Fadhel teaches or suggests the organic semiconductive layer according to claim 1, wherein Ar2 is dibenzo[c,h]acridinylene.

Claim 4. Modified Fadhel teaches or suggests the organic semiconductive layer according to claim 1, wherein Ar2 is dibenzo[c,h]acridinylene. 

Claim 5. Modified Fadhel teaches or suggests the organic semiconductive layer according to claim 1, wherein R3 is selected from H. 

Claim 6. Modified Fadhel teaches or suggests the organic semiconductive layer according to claim 1, selected from one of the following compound f. 

Claim 7. Modified Fadhel teaches or suggests the organic semiconductive layer according to claim 1 further comprising an alkali organic complex (ETL may have n-dopant; see ¶¶58-60, n-dopant may be Liq; see ¶¶105-114). 

Claim 8. Modified Fadhel teaches or suggests the organic semiconductive layer according to claim 1 further comprising a zero-valent metal dopant (ETL may have n-dopant; see ¶¶58-60, n-dopant may be Li or Cs). 

Claim 9. Modified Fadhel teaches or suggests the organic semiconductive layer according to claim 1 consisting of the at least one compound of formula (1) (see ¶27). 

Claim 10. Modified Fadhel teaches or suggests the organic electroluminescent device comprising the organic semiconductive layer according to claim 1 (per rejection of claim 1, above). 

Claim 11. Fadhel teaches the compound of claim 1 for the reasons set forth in the rejection of claim 1, above.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


wherein R1 and R2 are each independently selected from methyl (C1 alkyl);
Ar1 is phenylene (C6 arylene);
Ar2 is dibenzo[c,h]acridin-7-yl (C21 heteroarylene, with any other carbon atom being the bonding position to H) comprising a conjugated system of 22 delocalized electrons,
R3 is H;
n is 1;
and m is 1 in case of n=1. 

Claim 12. Modified Fadhel teaches or suggests the compound according to claim 11, wherein R1 and R2 are the same. 

Claim 13. Modified Fadhel teaches or suggests the compound according to claim 11, wherein Ar1 is selected from a group consisting of phenylene. 

Claim 14. Modified Fadhel teaches or suggests the compound according to claim 11, wherein Ar2 is selected from a group consisting of dibenzo[c,h]acridinylene.

Claim 15. Modified Fadhel teaches or suggests the compound according to claim 11, wherein Ar2 is selected from a group consisting of dibenzo[c,h]acridinylene.

Claim 16. Modified Fadhel teaches or suggests the compound according to claim 11, wherein R3 is selected from H. 

Claim 17. Modified Fadhel teaches or suggests the compound according to claim 11, selected from one of the following compound f.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721